DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-4, 7-10, 14-20, and 23-32 are pending (claim set as filed on 01/13/2022).
Applicant’s election with traverse of Group I directed to the product claims is again acknowledged. Claims 20 and 23-28 stand withdrawn as being directed to the non-elected method claims. 
Therefore, only product claims 1, 3-4, 7-10, 14-19, and 29-32 are under examination. 
	
Priority
	This application filed on 03/06/2018 has a provisional application no. 62/467,503 filed on 03/06/2017. Therefore, the effective filing date of the application is 03/06/2017.

Examiner’s Response to Arguments
Applicant’s arguments filed on 01/13/2022 with respect to the claim rejection under §103 as being obvious over Huang in view of Wang and Bartee have been fully considered and are persuasive. Therefore, the previous obviousness rejection from the last office action has been withdrawn because Wang suggest “a pore size between 50-100 microns are desirable for enhanced fibroblast infiltration and for allowing faster vascularization of the construct in vivo” which is at least an order of magnitude (e.g. 10x) smaller than even the smallest diameter (e.g. 1 
However, upon further consideration, a new ground of rejection is made in view of the prior art references of Cahn and Bayon which suggests the claimed dimensions as further detailed in the new prior art rejection set forth below.

New Grounds of Rejection
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 7-10, 14-19, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cahn (WO 97/06837 - cited in the IDS filed on 08/09/2018) in view of Bayon (WO 2010/052584 A2 - cited in the IDS filed on 04/08/2021).
	Cahn’s general disclosure is related to a perforated multilayer membrane useful as artificial skin for wound treatment (see abstract & page 1, lines 8-13) wherein an “unexpected discovery that perforations (also referred to herein as “meshings”) in multilayer membranes, used as synthetic skin to repair burn wounds, can significantly reduce the incidence of infection at the wound site and also increase the extent at which the graft will adhere to or “take” to the wound” (see page 2, lines 1-8). 
Regarding claim 1, Cahn teaches a multilayer membrane useful as artificial skin (i.e. a tissue graft) wherein the multilayer membrane comprises a porous biodegradable polymeric Suitable diameters of the holes are from about 100 microns to about 2 millimeters (claim 30 in part). As described for the cross-slits, holes can be arranged in irregular or regular patterns, however, regular patterns in which the holes are evenly spaced are preferred (see Figure 4; trigonal pattern shown)” (see page 7, lines 9-18). 
Regarding claims 14-15 and 32, Cahn teaches various configurations of a multilayer membrane such as: each row being parallel to one another, or staggered with respect to the others in the row, evenly spaced, or suitable patterns may include polygonal patterns such as trigonal, rectangular, and hexagonal patterns (see pages 6-7, lines 6-8, and see Figures 1-4 which illustrates equally spaced and/or staggered perforation arrangements). 
Cahn teaches the optimum thickness of a synthetic skin is related to the following parameters: (1) thickness of the skin to be replaced; (2) nature of wound and dimensions; (3) thickness of top layer required to control moisture flux; and, (4) relation of suturability and drapability to thickness (see pages 14-15, lines 20-15). 
claims 8-10, Cahn teaches “a multilayer membrane useful as artificial skin. The multilayer membrane comprises a porous biodegradable polymeric membrane having a moisture control layer disposed thereon. The porous biodegradable polymeric membrane typically has (1) controllable biodegradability in the presence of body enzymes; (2) has controllable solubility in the presence of bodily fluids; (3) is substantially nonimmunogenic upon grafting or implantation; (4) provokes no substantial foreign body response upon grafting or implantation; and (5) promotes the adherence and proliferation of cells, such as fibroblasts and endothelial cells. The moisture control layer is perforated such that the multilayer membrane is permeable to fluid in the presence of hydrostatic pressure from exudate in the wound while being substantially impermeable to fluid and water vapor in the wound in the absence of hydrostatic pressure from exudate in the wound (see pages 2-3, lines 9-8). Claim interpretation: regarding “perforations sized to”, these dependent claims are interpreted as functional language limitations that describe the perforations by a qualitative functional feature rather than a structural quantitative measurement (for example, since claim 1 provides or defines a measurable dimension of the perforation size, if the art teaches the dimensions then it would meet the functional limitations) (MPEP 2173.05(g)). 
Regarding claims 18-19, Cahn teaches the use of bovine collagen (see page 15: Example 1). Claim interpretation: regarding “derived from” or “produced from”, these claims are interpreted as a product-by-process limitations wherein the MPEP states even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production (MPEP 2113).
claim 29, Cahn teaches the multilayer membrane are prepared by meshing conventional multilayer membranes and artificial skins with meshing machines such as a Collins ampligraft or a Brennen mesher or a similar device used to prepare meshed autograft (see page 7, lines 19-27). Claim interpretation: regarding “perforations are mechanically formed”, similarly above, this limitation is interpreted as a product-by-process limitation which is not limited to the manipulation of the steps, only the structure implied by the step (MPEP 2113). In other words, product claims are assessed for its final structural features not its method of production.
However, Cahn does not particularly teach: the large perforations having a diameter that is about 2.5 - 4.0 mm, and insofar as it relates to the configurations, spacing, and/or dimensions of the small and large perforation (as seen in the limitations of claim 1, 3-4, 7, 14-17, and 30-32).
Bayon’s general disclosure relates to medical devices including a perforated bacterial cellulose sheet and the use of the medical device for indications where soft tissues need to be repaired (see abstract & ¶ [0001], [0005]).
Regarding claim 30 pertaining to the perforation sizes, Bayon teaches “the perforations comprise holes of a size of from about 1 mm to about 3 mm” and “In embodiments, the bacterial cellulose sheet comprises a first area having perforations of a first size and a second area having perforations of a second size different from the first size” (see ¶ [0002], [0011], and Figure 4).
Regarding claim 3 pertaining to the thickness, Bayon teaches “a medical device comprising a bacterial cellulose sheet having perforations. The bacterial cellulose sheet may have a thickness of from about 0.1 mm to about 5 mm” (see ¶ [0002], [0009]-[0010]).
claim 4 pertaining to the perforation shape, Bayon teaches the perforations may be circular (see ¶ [0002] last sentence, [0013], and see Figure 4; also see Figure 4 of the Cahn primary reference). 
Regarding claims 15-17 and 30-31 pertaining to the perforation spacing, Bayon teaches the perforations are separated from each other by a distance of from about 0.3 mm to about 5 mm (see ¶ [0002] at line 15-16, and ¶ [0004] at lines 13-14). Bayon teaches the perforations can be an ordered series (see ¶ [0009] at lines 10-11). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 (I)). 
Regarding the configuration, Bayon suggests the holes in the devices may not be simply ordered, but may be arranged according to more complex sequences. For example, the distance between holes may vary across the surface of the device. As another example, the sheet may include rows of closely spaced holes separated by some distance (see ¶ [0012]). 
Regarding claim 29, Bayon teaches perforating may be performed by a method selected from the group consisting of punching and laser drilling (see ¶ [0004] at lines 19-20, [0015]-[0016]).  
It would have been obvious to one of ordinary skill in the art to envisage the claimed invention’s perforation configurations and dimensions following the suggested guidance of Cahn and Bayon. The ordinary artisan would have been motivated to do so is because Bayon suggests that the sheet may have perforations of a second size different from the first size (i.e. large and small perforations). Furthermore, both of the cited references provides ample suggestions or an invitation to modify the configurations, for example, the size, shape and pattern of the perforations are arranged or chosen so that: fluid permeability (moisture loss and exudate), 

Conclusion
	No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653